Citation Nr: 1410878	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  11-20 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a left shoulder disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1971 to August 1973.  

This matter comes to the Board of a Veterans' Appeals (Board) from a rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System reveals no additional records which are pertinent to the present appeal.  

The Veteran requested and was afforded a video conference hearing.  This hearing was held in February 2012 before the undersigned Veterans Law Judge.  A transcript of the hearing was created and is associated with the claims file.  

The VA denied service connection for bilateral hearing loss and tinnitus in a March 2011 rating decision.  These issues are not on appeal because VA did not receive a Notice of Disagreement within a year of the rating decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board must remand for a VA examination and opinion.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  

Here, the Veteran has undergone surgery for torn rotator cuff in his left shoulder and has experienced some loss of grip, numbness, and tingling in the left upper extremity.  The Veteran's service treatment records show evidence of a left upper extremity injury, mild sling palsy, which had symptoms of numbness, weakness and moderate grip.  It is not clear if these symptoms are due to the Veteran's more recent on-the-job-injury in July 2006, the remote in-service injury, or if the former is due to the latter.  The Veteran believes that these injuries may be related, but there is not enough evidence to make a decision.  Id.  As the Board cannot draw its own medical conclusions, it must remand for an examination and opinion.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

The Veteran has sought private medical treatment in the past.  On remand, all updated records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should solicit from the Veteran any private medical records in his possession and the necessary permission to contact his private medical providers.  If the Veteran grants permission, the AMC/RO should then obtain all updated private medical records from those providers.  The AMC/RO should document all steps taken to acquire these records.  If the AMC/RO cannot acquire the records, it must notify the Veteran and state why it was unable to acquire them.  

2.  After number 1 has been completed, the Veteran should be afforded a VA examination for his left shoulder.  The examiner should review the Veteran's claims file and Virtual VA file and note such review in the examination report.  

The examiner should opine as to whether it is at least as likely as not, (at least a 50/50 chance) that the left shoulder disability is related to the Veteran's active service.  The examiner should take into account and discuss to the Veteran's lay statements and his private treatment records, including those which note a remote nerve injury in the left arm and the more recent injury.   

All opinions expressed by the examiner must be accompanied by a complete rationale, with citation to relevant medical findings.

3.  After the development requested has been completed, the AMC/RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND. If any report is deficient in any manner, the AMC/RO must implement corrective procedures at once. 

4.  After completing all indicated development, the AMC/RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


